Opinion issued August 15, 2013




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                             NO. 01-12-00286-CV
                          ———————————
                  JOYCE HOPES-FONTENOT, Appellant
                                      V.
   FARMERS NEW WORLD LIFE INSURANCE COMPANY, Appellee



                   On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-68916



                         MEMORANDUM OPINION

      Appellant Joyce Hopes-Fontenot sued appellee Farmers New World Life

Insurance Company for failing to pay her a disability benefit of $50,000 under a

life insurance policy she purchased for her daughter. Farmers filed a motion for
summary judgment, arguing that the insurance policy did not provide for a $50,000

payment in the event that the purchaser of the policy becomes disabled and that the

claims are barred by limitations. The trial court granted the motion for summary

judgment without specifying the ground on which the motion was granted.

Because Hopes-Fontenot does not challenge all of the grounds on which the trial

court may have granted summary judgment, we affirm.

                                  Background

      In 1992, Hopes-Fontenot purchased a life insurance policy for her daughter

from Farmers. She received a copy of the policy, which contained a provision

called the “Payor Waiver of Deduction Rider,” waiving premium payments for a

set time if the policy payor died or became disabled. In 2001, Hopes-Fontenot was

adjudged disabled by the Social Security Administration, and she made a disability

claim to Farmers. Based on statements made by her insurance agent, Hopes-

Fontenot alleged that she believed that she was entitled to a lump-sum payment in

the benefit amount of $50,000 for becoming disabled.          After receiving the

information about her disability, Farmers waived the monthly payments due for her

policy and credited her $86.36 in administration fees, rather than paying the lump-

sum to which she believed she was entitled.

      Hopes-Fontenot then sued Farmers for rejecting her claim, alleging breach

of common-law duties and contract, bad faith, fraud, negligence, and
misrepresentation.    Farmers filed a motion for summary judgment on three

grounds: (1) the policy contract plainly and unambiguously does not provide for a

$50,000 payment for the payor becoming disabled, only a waiver of premium

benefits; (2) even if someone misrepresented to Hopes-Fontenot that her policy

contained the $50,000 payment term, any reliance on those alleged

misrepresentations would not be justified because she is charged with knowledge

of her insurance policy; and (3) her causes of action are barred by limitations. The

trial court granted Farmers’s motion without stating the grounds on which it based

its decision. Hopes-Fontenot then timely filed this appeal.

                                      Analysis

      Litigants appearing on their own behalf must comply with all applicable

laws and rules of procedures, and they are held to the same standards as are

licensed attorneys. See Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85

(Tex. 1978); Kanow v. Brownshadel, 691 S.W.2d 804, 806 (Tex. App.—Houston

[1st Dist.] 1985, no writ). A pro se litigant is required to properly present her case

on appeal, and we may not make allowances or apply different standards for

litigants appearing without the advice of counsel. See Morris v. Am. Home Mortg.

Servicing, Inc., 360 S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

The Rules of Appellate Procedure require appellate briefs to contain clear and

concise arguments with appropriate citations to the record and supporting
authorities. TEX. R. APP. P. 38.1(i). Nevertheless, we construe briefs liberally and

substantial compliance with the rules is sufficient. See TEX. R. APP. P. 38.9.

      In Hopes-Fontenot’s two-page appellate brief, she asserted that Farmers and

her agent, Barsales Insurance Agency, represented to her that she purchased

coverage providing for a $50,000 payor disability payment. She also contends that

Farmers is “at fault for not including the payor disability information in the

contract.” Finally, she reasserts the claims from her petition for breach of duty and

breach of contract. Her appellate brief does not address the argument made in the

summary-judgment motion that her extra-contractual claims are barred because she

is charged with the knowledge of her insurance policy, which does not contain a

term providing for the lump-sum payment she seeks. Nor does her brief address

the argument that her suit is barred by limitations. Her brief also lacks a general

point of error attacking the summary judgment as a whole.

      When there are multiple grounds for summary judgment and the order does

not specify the ground on which the summary judgment was rendered, the

appellant must negate all grounds on appeal. Ellis v. Precision Engine Rebuilders,

Inc., 68 S.W.3d 894, 898 (Tex. App.—Houston [1st Dist.] 2002, no pet.) (relying

on State Farm Fire & Cas. Co. v. S.S., 858 S.W.2d 374, 381 (Tex. 1993)). A party

appealing a motion for summary judgment must either assert (1) separate points of

error attacking each of the independent grounds alleged in the motion, or (2) a
general point of error attacking the summary judgment as a whole. Zapata v. ACF

Indus., Inc., 43 S.W.3d 584, 586 (Tex. App.—Houston [1st Dist.] 2001, no pet.).

“If summary judgment may have been rendered, properly or improperly, on a

ground not challenged, the judgment must be affirmed.” Ellis, 68 S.W.3d at 898

(relying on Holloway v. Starnes, 840 S.W.2d 14, 23 (Tex. App.—Dallas 1992, writ

denied)).

      Here, the summary judgment may have been rendered, properly or

improperly, on the unchallenged ground of limitations. Because this ground was

not challenged, we must affirm.

      We affirm the trial court’s judgment.




                                              Michael Massengale
                                              Justice

Panel consists of Chief Justice Radack and Justices Sharp and Massengale.